Citation Nr: 0022108	
Decision Date: 08/21/00    Archive Date: 08/25/00

DOCKET NO.  98-08 677A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Hartford, Connecticut


THE ISSUE

Entitlement to an effective date later than August 1, 1997, 
for the payment of non-service-connected death pension 
benefits.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The veteran served on active duty from July 1943 to November 
1945.  He died in July 1997, and the appellant is his widow.  
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a decision by the RO that awarded the 
appellant non-service-connected death pension benefits, with 
payment effective from August 1, 1997.


FINDINGS OF FACT

1.  The veteran died on July [redacted], 1997.

2.  The RO first received the appellant's application for 
non-service-connected death pension benefits on July 31, 
1997.

3.  No VA compensation or pension was payable to the veteran 
at the time of his death.



CONCLUSION OF LAW

The proper effective date to be assigned for the payment of 
non-service-connected death pension benefits is August 1, 
1997.  38 U.S.C.A. §§ 5110, 5111, 5310 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 3.20, 3.400 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that the proper effective date to be 
assigned for the payment of non-service-connected death 
pension benefits is October 1, 1997.  She maintains that her 
application for benefits was first submitted to the RO on 
September 17, 1997, more than 45 days after the veteran's 
death.  As evidence that her application was first submitted 
on that date, she points to a letter prepared by her 
representative, dated on September 17, 1997, and VA date-
stamped the next day (hereinafter "the September 17 
letter"), indicating that her application was associated 
with the letter and thereby submitted for processing.  She 
also points to the fact that the application itself bears a 
VA date stamp of September 18, 1997, and to the fact that the 
application was not processed by the RO until after that 
date.  She contends that an earlier VA date stamp, dated July 
31, 1997, was incorrectly applied.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (Court) has held that a "presumption of 
regularity" attaches to the official acts of public 
officers.  See, e.g., Marciniak v. Brown, 10 Vet. App. 198, 
200 (1997), aff'd sub nom. Marciniak v. West, 168 F.3d 1322 
(Fed. Cir. 1998).  That is to say, there is a presumption, 
rebuttable only by "clear evidence to the contrary," that 
public officers have properly discharged their official 
duties.  Id.

Under the law, if an award of non-service-connected death 
pension benefits is based on a claim received on or after 
October 1, 1984, the effective date of the award shall be the 
first day of the month in which the veteran's death occurred, 
if the application therefor is received within 45 days of the 
date of the veteran's death.  38 U.S.C.A. § 5110(d)(2) (West 
1991); 38 C.F.R. § 3.400(c)(3)(ii) (1999).  If the 
application is received more than 45 days after the veteran's 
death, the effective date of the award shall be the date of 
receipt of the application.  38 U.S.C.A. § 5110(d)(1) (West 
1991); 38 C.F.R. § 3.400(c)(3)(ii) (1999).

The general rule with regard to payment of monetary benefits 
based on an award of compensation, dependency and indemnity 
compensation, or pension is that payment may not be made to 
an individual for any period before the first day of the 
calendar month following the month in which the award became 
effective.  38 U.S.C.A. § 5111(a) (West 1991); 38 C.F.R. 
§ 3.20 (1999).  An exception to this rule provides that, if a 
veteran dies on or after October 1, 1982, the surviving 
spouse may be paid death pension benefits for the month in 
which the veteran died at a rate equal to the amount of 
compensation or pension which would have been payable to the 
veteran for that month, had death not occurred, but only if 
such rate is equal to or greater than the monthly rate of 
death pension to which the surviving spouse is entitled.  
38 U.S.C.A. §§ 5111(c)(1), 5310(a) (West 1991); 38 C.F.R. 
§ 3.20(b) (1999).  Otherwise, no payment of death pension may 
be made for the month in which the veteran died.
 
Applying the foregoing principles to the facts of the present 
case, the Board finds that the preponderance of the evidence 
is against the assignment of an effective date later than 
August 1, 1997, for the payment of non-service-connected 
death pension benefits.  Although the appellant's application 
for benefits bears two VA date stamps-one on July 31, 1997, 
and another on September 18, 1997-there is a legal 
presumption that the earlier stamp was correctly applied on 
the date when the application was first received at the RO.  
While that presumption can be rebutted by clear evidence to 
the contrary, no such evidence has been presented.

The September 17 letter cited by the appellant, while 
demonstrating that her application somehow came into her 
representative's possession after filing, falls well short of 
establishing that the application was not received by VA on 
July 31, 1997.  And the fact that the appellant's application 
was not processed until after September 18, 1997, is not 
particularly surprising, given that the record shows that the 
Hartford RO did not receive the veteran's records from St. 
Louis, Missouri, until September 26, 1997.  The most 
reasonable explanation for what happened here is that the 
appellant's application was first received by VA on July 31, 
1997, that it was date-stamped that same day in the ordinary 
course, and that it somehow thereafter came into the 
representative's possession, and was re-submitted to VA in 
September 1997.  The application was then processed after 
September 26, 1997, when the veteran's records were received 
from St. Louis.  Whether this is what happened in fact cannot 
be definitively ascertained from the record.  What is 
important, however, is that the record contains no clear 
evidence that the earlier date stamp on July 31, 1997, was 
incorrectly applied.  Consequently, in the absence of such 
evidence, the presumption of regularity prevails, and the 
application must be presumed to have been first received at 
the RO on July 31, 1997.
 
In light of the foregoing, the Board finds that the proper 
effective date to be assigned for the appellant's award is 
July 1, 1997.  As noted above, the law provides that if an 
award of non-service-connected death pension benefits is 
based on a claim received on or after October 1, 1984, the 
effective date of the award shall be the first day of the 
month in which the veteran's death occurred, if the 
application therefor is received within 45 days of the date 
of the veteran's death.  38 U.S.C.A. § 5110(d)(2) (West 
1991); 38 C.F.R. § 3.400(c)(3)(ii) (1999).  Here, the Board 
has determined that the appellant's application was first 
received by VA on July 31, 1997, within 45 days of the 
veteran's death on July 19, 1997.  Thus, the proper effective 
date of the resulting award is July 1, 1997, the first day of 
the month in which the veteran's death occurred.

The Board further finds that the proper effective date to be 
assigned for the payment of non-service-connected death 
pension benefits is August 1, 1997.  Inasmuch as no VA 
compensation or pension was payable to the veteran at the 
time of his death, the exception to the rule of 38 U.S.C.A. 
§ 5111(a) does not apply.  38 U.S.C.A. § 5111(c)(1); 
38 C.F.R. § 3.20(b).  Consequently, because the award of 
death pension became effective on July 1, 1997, payment 
cannot be made to the appellant for any period before the 
first day of August, the calendar month following the month 
in which the award became effective.  


ORDER

The appeal is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

